                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                   NO. 7:20-cr-00141-D-1



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.

  SAMUEL ARNETT, JR.



       On motion of the Defendant, Samuel Arnett, Jr., and for good cause shown, it is hereby

ORDERED that [DE 40] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This _11__ day of April, 2021.




                                    United States District Judge




           Case 7:20-cr-00141-D Document 42 Filed 04/19/21 Page 1 of 1
